Citation Nr: 1046601	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left foot 
injury.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 
 


INTRODUCTION

The Appellant served with the Army National Guard of Kentucky and 
the Army Reserves from March 1978 to March 1984 and from November 
1984 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In January 2010, the Veteran presented testimony before the 
undersigned during a hearing at the RO.  A copy of the transcript 
has been associated with the record.

This case was previously before the Board in March 2010 and was 
remanded for the Veteran to undergo a VA examination.  The RO has 
complied with the remand directives.  


FINDING OF FACT

The Veteran's left foot disorder is not related to any incident 
of military service. 


CONCLUSION OF LAW

The criteria for service connection for a left foot disorder have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in October 2007 that fully addressed 
all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded a VA examination in June 
2010.  Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran contends that he has a left foot disorder that was 
caused by an injury incurred during service.  After a review of 
the evidence, the Board finds that there is no competent evidence 
of a nexus between the Veteran's current foot pain and his in-
service injury.  Accordingly, the preponderance of the evidence 
is against the claim and the claim is denied.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303(a) (2010).  Under the law, active service includes (1) 
active duty, (2) any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
(3) any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  38 C.F.R. § 3.6(a).  In other 
words, service connection is available for injuries and/or 
diseases incurred during active duty or active duty for training 
but (except for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on inactive duty for 
training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for 
training is generally duty (other than full-time duty) prescribed 
for Reserves or duty performed by a member of the National Guard 
of any state (other than full- time duty).  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of 
active duty for training while weekend drills are inactive duty.  
Presumptive periods do not apply to active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 
474 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2007); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Service treatment records include a DA Form 2173 (Statement of 
Medical Examination and Duty Status) that indicates that in May 
1986, the Veteran was riding in the back of an ammunition carrier 
when an eight inch long projectile came loose from the loading 
tray and rolled on his left foot, bruising his left toe.  At the 
time of the accident, the Veteran presented with complaints of 
pain in his left great toe.  He was given first aid in the field 
and then taken for x-rays.  The injury report states that the 
Veteran returned to duty prior to the end of the training period.  

While a sick slip states that the Veteran had a "busted left 
foot,"  the remarks note no apparent fracture and that the 
Veteran was given Motrin and advised to rest and elevate his foot 
for 48 hours.  

The Veteran presented with complaints of left great toe pain in 
December 1986.  During a quadrennial examination in April 1988, 
the Veteran indicated that he occasionally experienced left foot 
pain.  The notes state that the Veteran injured his foot two 
years previously and that the injury healed, although the Veteran 
experienced occasional left foot pain.  In the report of medical 
examination from April 1988, the Veteran's feet were evaluated as 
normal.  

The Veteran again complained of left great toe pain in May 1988.  
A sick slip from May 1989 indicates that the Veteran had a hurt 
toe and was given a profile of no running for two weeks and no 
heavy lifting for 48 hours.    

In April 2007, the Veteran presented with complaints of bilateral 
foot pain and edema, which had been present for two days.  The 
Veteran had a triple bypass surgery earlier in April 2007 and the 
physician noted pitting edema of both ankles.  No abnormal 
findings or assessment was made of the left foot.  

On October 2007, the Veteran complained of a painful knot on the 
left foot and a soft tissue mass was assessed.  Foot pain was 
noted in treatment records from November 2007 and April 2008.  
Another April 2008 treatment record indicates that the Veteran 
has bilateral occluded posterior tibial arteries.  The 
ankles/brachial indices were normal.  

Pursuant to the Board's directives, the Veteran underwent a VA 
examination in June 2010.  The Veteran reported pain in his left 
foot and denied other symptoms.  No current treatment was 
identified.  The examiner noted a history of an uncomplicated 
left foot contusion during annual training in 1982.  The Veteran 
reported being taken to clinic and was then off-duty for one 
month.  The service treatment records do not note any modified 
duty or active process after service.  X-rays were normal.

The examiner performed a physical examination and diagnosed age 
related degenerative changes of the left foot with no functional 
impairment.  He opined that it is less likely than not that the 
Veteran's current left foot condition is service connected by 
itself or linked to the left foot contusion incurred during 
service.  The examiner based this opinion on careful examination 
and measurement of the Veteran and in comparison and contrast to 
cases noted in medical texts.  He concluded that the Veteran does 
not have any disability of the foot and it is very unlikely that 
an uncomplicated remote foot contusion may have residuals 28 
years later.   
 
The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

      (2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau  (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet).  Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

The Board has carefully considered the Veteran's reports of left 
foot pain and finds them to be competent and credible evidence of 
his current symptoms - stated alternatively, the Veteran is 
competent to report that he has foot pain and there is no 
evidence to show that he is not credible.  However, the Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot be 
compensable in the absence of proof of an in-service disease or 
injury to which the current pain can be connected by medical 
evidence.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).   As in Jandreau, lay testimony describing 
contemporaneous symptoms has been investigated but does not 
support a later diagnosis by a medical professional.  

The claimed foot disorder is not related to service, and the 
claim is denied. 


ORDER

Service connection for a left foot disorder is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


